Order entered August 19, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01213-CR

                            ANTHONY CHAMBERLAIN, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-63564-M

                                           ORDER
        The Court REINSTATES the appeal.

        On July 21, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 18, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the July 21,

2014 order requiring findings.

        We GRANT the August 18, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE